Citation Nr: 0005690	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from May 1978 through June 
1980.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an August 1984 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran did not file a motion 
for reconsideration of the Board's decision.   

2.  The evidence associated with the claims file subsequent 
to the August 1984 Board decision bears directly, and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled it is so 
significant that it must be considered to decide fairly the 
merits of this claim.

3.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed bilateral hearing loss to 
his period of active service, or to hearing loss shown during 
service. 


CONCLUSIONS OF LAW

1.  An August 1984 Board decision that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1105 (1999). 

3.  The veteran's reopened claim for service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for bilateral hearing loss on the basis 
that he has submitted new and material evidence that well-
grounds his claim.  The veteran contends that during basic 
training he developed hearing loss and he argues that his 
hearing loss did not pre-exist his period of active service. 

Service connection for bilateral hearing loss was last 
considered and denied by the Board in August 1984.  The Board 
denied the veteran's claim on the basis that the veteran's 
sensorineural hearing loss pre-existed service and was not 
aggravated by the veteran's period of active service.  The 
evidence considered by the Board consisted of service medical 
records, VA outpatient treatment records dated August 1980 
through October 1980 and a Compensation and Pension 
examination dated June 1983. 

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  In the present case, the veteran did not file a 
motion for reconsideration of the Board's August 1984 
decision.  Therefore, the Board's August 1984 decision is 
final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  The Board is obligated to 
review all evidence submitted since the claim was disallowed 
by a final decision and if the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. 
West, 12 Vet. App. 203 (1999).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
Board's August 1984 decision includes:  (1) VA outpatient 
treatment records dated September 1997 to February 1998; (2) 
a statement from the veteran dated March 1998, and (3) a VA 
examination report dated January 1999. 
Collectively, this evidence shows that in November 1997, the 
veteran was diagnosed with high frequency bilateral 
sensorineural hearing loss.  In December 1997, the veteran 
was seen for a hearing aid evaluation.  A January 1999 VA 
examination shows that the veteran reported decreased hearing 
in the right ear greater than the left ear.  He indicated 
that his hearing loss had been gradual and that he believed 
it was related to his period of service.  He also reported 
experiencing tinnitus occasionally.  The veteran reported no 
problems with his hearing aids.  An audiological examination 
was administered and the examiner indicated that the test 
results were essentially unchanged from those of November 
1997.  The veteran was diagnosed with bilateral sensorineural 
hearing loss, which appeared to be cochlear in nature.  The 
examiner noted that the veteran's service medical records 
showed that his hearing was slightly better upon separation 
than it had been on induction.  Further, it was the 
examiner's opinion that there was no indication that the 
veteran's current hearing loss was incurred in or related to 
his period of service. 

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the Board 
previously denied the veteran's claim for service connection 
for bilateral hearing loss on the basis that the veteran's 
hearing loss pre-existed service and was not aggravated 
during his period of active service.  The newly submitted 
evidence establishes that the veteran has a current diagnosis 
of bilateral hearing loss and also contains a medical opinion 
that the veteran's current hearing loss is not related to his 
period of active service.  This competent evidence was not 
available to the Board in August 1984.  The evidence is 
significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits.

Having reopened the veteran's claim, the next question before 
the Board is whether the veteran's claim for service 
connection for bilateral hearing loss is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

While the evidence of record establishes that the veteran 
currently has bilateral hearing loss, there is no competent 
medical evidence of record linking the veteran's current 
disability to his period of active service or to hearing loss 
manifested during service.  In fact, the record contains a 
medical opinion which specifically indicates that the 
veteran's current hearing loss is not related to his period 
of active service.  There is no evidence beyond the veteran's 
own statements linking his current disability to his period 
of active service, or to hearing loss shown during service.  
The veteran, as a lay person, is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of the veteran's bilateral hearing loss.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Because the veteran has failed to prove this essential 
element of his claim, his claim for service connection for 
bilateral hearing loss is not well grounded and must be 
denied on that basis. 

ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened. 

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded and is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

